Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 30, 2021. Claims 1, 4-8, 11, 13, 18, 29, 30, 32-35, 38 and 42 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Adam M. Schoen on April 8, 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A protein comprising two chimeric polypeptide chains, wherein each chimeric polypeptide chain comprises an Fc receptor binding portion comprising: 
two immunoglobulin G heavy chain constant regions wherein at least one of the two immunoglobulin heavy chain constant regions is adapted by introduction of an artificial glycosylation site at a position corresponding to residue 1 of SEQ ID NO: 1; and

wherein [[an]] the amino acid sequence and glycosylation of the immunoglobulin tailpiece region are adapted, as compared to the tailpiece of a wild-type immunoglobulin, by loss of the cysteine residue corresponding to residue 248 of SEQ ID NO: 1 to inhibit polymerisation of the protein.

Claim 6. (Currently Amended) A protein according to claim 1, wherein [[the]] glycans attached to glycosylation sites of the protein[[s]] are larger than those found on a control protein.

Claim 30. (Currently Amended) A method of preventing or treating an autoimmune or inflammatory disease, the method comprising providing a therapeutically effective amount of a protein comprising two chimeric polypeptide chains to a subject in need of such prevention or treatment, 
wherein each chimeric polypeptide chain comprises an Fc receptor binding portion comprising: 
     two immunoglobulin G heavy chain constant regions wherein at least one of the two immunoglobulin heavy chain constant regions is adapted by introduction of an artificial glycosylation site at a position corresponding to residue 1 of SEQ ID NO: 1; and
an immunoglobulin tailpiece region, and
     wherein [[an]] the amino acid sequence and glycosylation of the immunoglobulin tailpiece region are adapted, as compared to the tailpiece of a wild-type 

                                                            Conclusion
Claims 1, 4-8, 11, 13, 18, 29, 30, 32-35, 38 and 42 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648